
	
		I
		112th CONGRESS
		2d Session
		H. R. 5721
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain electric
		  cooktops.
	
	
		1.Certain electric
			 cooktops
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Electric cooktops each measuring approximately 66 cm or more
						but not over 91.44 cm in width, weighing approximately 10.3 kg or more but not
						more than 20.9 kg, having either a coil electric cooking element or smooth
						cooking surface with incorporated element with either 4 or 5 burners (provided
						for in subheading 8516.60.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
